Citation Nr: 1102541	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-17 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to April 13, 2007 for 
the grant of a 70 percent evaluation for post-traumatic stress 
disorder (PTSD) with major depression.

2.  Entitlement to an effective date prior to April 13, 2007 for 
the grant of a total disability rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from September 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  A claim for a total disability rating based upon individual 
unemployability (TDIU) was received on April 13, 2007.  

2.  A November 2007 rating decision granted a 70 percent 
disability rating for service-connected PTSD with major 
depression and granted entitlement to a TDIU, effective April 13, 
2007, the date of the Veteran's claim.  

3.  Within the one year period prior to April 13, 2007, medical 
evidence showed that a 70 percent rating was warranted for 
service-connected PTSD with major depression and that the Veteran 
was unemployable due to service-connected PTSD with major 
depression.   

CONCLUSIONS OF LAW

1. An effective date of April 13, 2006 is warranted for a 70 
percent rating for PTSD with major depression.  

2.  An effective date of April 13, 2006 is warranted for the 
grant of entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In Dingess, the Court held that, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  
Rather, the RO must issue a Statement of the Case (SOC).  Id.

A May 2007 letter provided the Veteran with notice of the 
evidence required to substantiate his claims for a TDIU and an 
increased rating for PTSD.  In March 2009, the RO issued an SOC 
regarding the earlier effective date claims.   Accordingly, the 
Board finds that the duty to notify has been satisfied in this 
case. 

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claim

A.  Legal Criteria

Generally, the effective date of the grant of service connection 
is the day following separation from service, if the claim is 
received within one year of that date. Otherwise, the effective 
date is the date VA receives the claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2010).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); Brannon v. 
West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought. See 38 C.F.R. § 
3.155(a) (2010).  An informal claim must identify the benefits 
sought; and upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of the receipt of the informal claim.  Id.  A report 
of examination or hospitalization that meets certain criteria 
will be accepted as an informal claim for an increase or to 
reopen provided the report relates to a disability that may 
establish entitlement.  38 C.F.R. § 3.157(a) (2010).

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. 3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred within 
one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. §§ 3.400(o)(1) and (2) (2010); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98 (1998).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a TDIU 
claim.  Hurd v. West, 13 Vet. App. 449 (2000).

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. 3.400.

If an increase in disability occurred within one year prior to 
the date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date of 
claim, the effective date is the date of claim.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

B.  Earlier effective date for 70 percent rating for PTSD

PTSD is rated according to Diagnostic Code (DC) 9411, which is 
governed by the General Rating Formula for Mental Disorders 
(formula).  A 50 percent evaluation is assignable for 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with period of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting) and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic  Code 
9411 (2010).

A claim for an increased rating for PTSD was received on April 
13, 2007.  In a November 2007 rating decision, the RO increased 
the rating assigned for PTSD from 50 percent to 70 percent, 
effective April 13, 2007, the date of the claim.  

Under § 3.400, an effective date prior to the date of the claim 
may be assigned if it is factually ascertainable that the 
criteria for a 70 percent rating were met within one year of the 
claim.  In a treatment note dated on October 31, 2006, a VA 
psychiatrist noted that combined difficulties had forced the 
Veteran to close his body repair shop about 2 years ago.  The 
treatment report noted that the Veteran had been unable to 
function at work since that time due to his psychiatric illness 
of primarily PTSD with secondary superimposed dysthymic disorder.

The Board concludes that an increase in the Veteran's PTSD 
disability was factually ascertainable in the year prior to the 
claim.  The evidence reflects that the criteria for a 70 percent 
rating for PTSD were met in the year prior to the claim, as 
medical records established that the Veteran's PTSD symptoms 
rendered him unable function at work.  Accordingly, the Board 
concludes that an effective date of April 13, 2006 is warranted 
for the assignment of a 70 percent rating for PTSD. 

 



C.  Effective date for TDIU

A total rating for compensation purposes may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability, ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2010).

A claim for a total disability rating based upon individual 
unemployability was initially received by the RO on April 13, 
2007.  At the time of the Veteran's claim, service connection was 
in effect for PTSD, rated as 50 percent disabling.  A November 
2007 rating decision granted TDIU and assigned an effective date 
of April 13, 2007, the date of the  claim.
  
As noted previously, an effective date for an increased 
disability rating may be assigned at the earliest date as of 
which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year of 
such date.  38 C.F.R. § 3.400(o)(2).

The Board concludes that it was factually ascertainable as of 
April 13, 2006 that the Veteran was unemployable by reason of 
service-connected PTSD.  This is based upon the October 31, 2006 
VA psychiatry note which indicated that the Veteran had closed 
his body repair shop two years prior and had been unable to 
function at work since that time, due primarily to PTSD.  As it 
was factually ascertainable that PTSD was 70 percent disabling as 
of April 13, 2006,  the schedular criteria for a TDIU were 
satisfied as of April 13, 2006.  Accordingly, the Veteran is 
entitled to an effective date of April 13, 2006 for the 
assignment of a TDIU.  38 U.S.C.A. 5110; 38 C.F.R. § 3.400.




ORDER

An effective date of April 13, 2006 is granted for the assignment 
of a 70 percent rating for PTSD.

An effective date of April 13, 2006 is granted for the assignment 
of a TDIU.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


